UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period :	January 1, 2013 — December 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2014 gets under way, signs point to a more widespread economic recovery around the world. We are encouraged by the improvement that the larger developed economies are showing in key areas such as unemployment, housing, and manufacturing. Some storm clouds also have cleared. It is no longer a guessing game as to when the U.S. Federal Reserve will begin reducing its stimulative bond-buying program. And the looming threat of another federal government shutdown is easing. Moreover, the embattled 17-nation eurozone, which just a year ago appeared to teeter on the verge of financial collapse, seems to be emerging from recession. At the same time, Japan is pursuing structural policies seeking to reverse its deflationary spiral, while China is working toward instituting important domestic reforms to support sustainable growth. In 2013, U.S. stocks, as measured by the S&P 500 Index, soared more than 30%, posting their best year since 1997. Equities may continue to benefit from better business conditions, but it is worth remembering that advances of such magnitude are rare. For fixed-income investors, rising Treasury yields may continue to pose a challenge requiring a different set of strategies than those that were common during the years of falling rates. To help you pursue your financial goals in this environment, Putnam offers fresh thinking and a commitment to fundamental research, active investing, and risk management strategies. Your financial advisor also can help guide you toward your investment goals, while taking into account your time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Performance summary (as of 12/31/13) Investment objective Capital appreciation Net asset value December 31, 2013 Class IA: $21.02 Class IB: $20.84 Total return at net asset value Russell 2000 (as of 12/31/13) Class IA shares* Class IB shares* Value Index 1 year 39.93% 39.61% 34.52% 5 years 162.01 158.95 125.29 Annualized 21.25 20.96 17.64 10 years 122.47 117.16 128.34 Annualized 8.32 8.06 8.61 Life 317.68 303.61 313.46 Annualized 10.24 9.98 10.16 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1999. Russell 2000 Value Index is an unmanaged index of those companies in the small-cap Russell 2000 Index chosen for their value orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Small Cap Value Fund 1 Report from your fund’s manager Could you describe the environment for stock market investors during the 12 months ended December 31, 2013? The equity market rallied strongly over the course of 2013. While equity market indexes reached or surpassed record highs, stocks encountered some volatility, particularly during August, largely related to concerns about Federal Reserve policy and unrest in the Middle East. During the second quarter, the Fed had hinted at plans to taper its quantitative easing [QE] program, and the market’s initial reaction was a sharp decline. However, investors continued to gain confidence in the recovery, and in late December, the market response was muted when the Fed announced plans for its first modest reduction in asset purchases. How did small-cap value stocks fare during the period? Small-cap value stocks, as measured by the Russell 2000 Value Index, rose more than 34% for the annual period. U.S. small-cap stocks generally outperformed U.S. large caps for the year, due in part to the fact that they tend to be more closely tied to the U.S. economy than are larger-cap companies that derive a greater proportion of their revenues from outside the United States. In addition, their smaller size enables them to be more nimble and benefit more quickly from economic rebounds. The Russell 2000 Value Index closed the year strongly as investors became more optimistic about the strength of the economy. Were there any notable changes in the portfolio’s strategy during the period? I did not make any significant changes to the portfolio’s investment strategy. Together with our small-cap value team, I seek to invest in high-quality companies that we believe are priced at a discount to their intrinsic value and have, in our view, a catalyst to unlock value or that stand to benefit from improving business momentum that has yet to be fully recognized by investors. What is your outlook for stocks and the economy as we ed, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: February 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: February 27, 2014 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: February 27, 2014
